
	

115 HR 5345 : American Leadership in Space Technology and Advanced Rocketry Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5345
		IN THE SENATE OF THE UNITED STATES
		June 28, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To designate the Marshall Space Flight Center of the National Aeronautics and Space Administration
			 to provide leadership for the U.S. rocket propulsion industrial base, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the American Leadership in Space Technology and Advanced Rocketry Act or the ALSTAR Act. 2.FindingsCongress finds the following:
 (1)Non-military rocket propulsion is an enabling technology for our Nation’s future prosperous way of life.
 (2)Non-military rocket propulsion technologies are critical to national security, intelligence gathering, communications, weather forecasting, navigation, communications, entertainment, land use, Earth observation, and scientific exploration.
 (3)The non-military rocket propulsion industry is a source of high-quality jobs. (4)Multiple Federal agencies and companies are involved in non-military rocket propulsion research, development, and manufacturing.
 (5)Integration, coordination, and cooperation would strengthen the United States non-military rocket propulsion industrial base.
 (6)Erosion of the non-military rocket propulsion industrial base would seriously impact national security, space exploration potential, and economic growth.
 (7)The Marshall Space Flight Center has decades of experience working with other Government agencies and industry partners to study and coordinate these capabilities.
 (8)The Marshall Space Flight Center has made historic and unique contributions— (A)by bringing stakeholders together to work on non-military rocket propulsion industrial base sustainment;
 (B)of technical expertise to key studies and review boards; and (C)by consistently participating in interagency working groups to address non-military rocket propulsion issues.
				3.Non-military rocket propulsion leadership
 (a)Sense of CongressIt is the sense of Congress that the Marshall Space Flight Center is the National Aeronautics and Space Administration’s lead center for non-military rocket propulsion and is essential to sustaining and promoting United States leadership in non-military rocket propulsion and developing the next generation of non-military rocket propulsion capabilities.
 (b)Leadership in non-Military rocket propulsionThe Marshall Space Flight Center shall provide national leadership in NASA in non-military rocket propulsion by—
 (1)contributing to interagency coordination for the preservation of critical national non-military rocket propulsion capabilities;
 (2)collaborating with industry, academia, and professional organizations to most effectively use national capabilities and resources;
 (3)monitoring public- and private-sector non-military rocket propulsion activities to develop and promote a strong, healthy non-military rocket propulsion industrial base;
 (4)facilitating technical solutions for existing and emerging non-military rocket propulsion challenges;
 (5)supporting the development and refinement of non-military rocket propulsion for small satellites; (6)evaluating and recommending, as appropriate, new non-military rocket propulsion technologies for further development; and
 (7)providing information required by national decision makers so that policies and other instruments of the Government support the development and strengthening of the Nation’s non-military rocket propulsion capabilities throughout the 21st century.
				
	Passed the House of Representatives June 27, 2018.Karen L. Haas,Clerk.
